Mr. Justice Carter, dissenting: I do not concur in the conclusion reached in the foregoing opinion. If it were a question of the wisdom of a legislative enactment requiring that the provisions of section 13 of the general Incorporation act of 1872 should apply to all corporations I should most heartily concur, but the question here is whether the legislature intended that section to apply to corporations not organized under the act. This court has already decided that section 25 of this act did not affect corporations not organized thereunder. (Stevens v. Pratt, 101 111. 206; Wincock v. Turpin, 96 id. 135.) Section 5 expressly provides that “the provisions of this section shall apply to and be binding upon all corporations now existing by virtue of any special charter granted by this State.” In section 26 of the act foreign corporations are expressly mentioned. It would seem to follow naturally that the legislature, in- expressly mentioning other corporations in certain sections, did not intend the other sections of this general Incorporation act to apply to corporations not organized thereunder. ' To hold otherwise seems inconsistent not only with the provisions of said sections 5 and 26, but as well with the decisions of this court construing section 25. I do not think that section 13 was intended to apply to corporations not organized under that act.